Case 3:14-cv-00852-REP-AWA-BMK Document 282 Filed 10/24/18 Page 1 of 3 PageID# 10080



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division

    GOLDEN BETHUNE-HILL, et al.,                     )
                                                     )
                   Plaintiffs,                       )
                                                     )
            v.                                       )
                                                     )
    VIRGINIA STATE BOARD OF                          )    Civil Action No. 3:14-cv-00852-REP-AWA-
    ELECTIONS, et al.,                               )    BMK
                                                     )
                   Defendants,                       )
    and                                              )
                                                     )
    M. KIRKLAND COX, SPEAKER OF                      )
    THE HOUSE OF DELEGATES, and THE                  )
    HOUSE OF DELEGATES,                              )
                                                     )
                   Intervenor-Defendants.            )

            Consent Motion to Amend the Court’s October 23, 2018 Order (Doc. No. 281)

            Defendants, by counsel, respectfully request that this Court amend its October 23, 2018

    order (Doc. No. 281) to add Amigo R. Wade as an additional employee of the Virginia Division

    of Legislative Services (DLS) who is authorized to assist the Special Master, Dr. Bernard

    Grofman. Mr. Wade serves as the manager of DLS’s General Laws, Administration, and

    Elections section, which is the section Kent Stigall and Julie Smith will be assigned to as of

    November 1, 2018. Mr. Wade has agreed to assist Dr. Grofman subject to the terms provided in

    the Court’s initial order and the oath of confidentiality. Defendants’ counsel has consulted with

    counsel for the Plaintiffs and Intervenor-Defendants, and they consent to the addition of Mr.

    Wade.

            For the foregoing reasons, Defendants respectfully request that the Court’s October 23,

    2018 order (Doc. No. 281) be amended to add Mr. Wade.



                                                     1
Case 3:14-cv-00852-REP-AWA-BMK Document 282 Filed 10/24/18 Page 2 of 3 PageID# 10081



                                       Respectfully submitted,


                                       By:             /s/
                                             Matthew R. McGuire, VSB # 84194
                                             Principal Deputy Solicitor General
                                             Office of the Attorney General
                                             202 North Ninth Street
                                             Richmond, Virginia 23219
                                             (804) 786-7773 – Telephone
                                             (804) 371-0200 – Facsimile
                                             mmcguire@oag.state.va.us

    Mark R. Herring
    Attorney General of Virginia

    Toby J. Heytens, VSB # 90788
    Solicitor General
    E-mail: theytens@oag.state.va.us




                                                  2
Case 3:14-cv-00852-REP-AWA-BMK Document 282 Filed 10/24/18 Page 3 of 3 PageID# 10082



                                      CERTIFICATE OF SERVICE

           I hereby certify that on October 24, 2018, a true and accurate copy of this paper was filed

    electronically with the Court’s CM/ECF system, which will then send a notification of such

    filing to the counsel of record in this case



                                            By:     /s/
                                                   Matthew R. McGuire




                                                       3
